Title: From John Adams to Ann Frances Bulkeley Humphreys, 28 April 1819
From: Adams, John
To: Humphreys, Ann Frances Bulkeley



my dear Madam
Quincy 28th 1819

Your letter of Yesterday reached me yesterday me last night— I cannot express in terms strong enough, my thanks to you for it—
The Yankey in England—five hundred years hence will be more esteemed in this Country than all Chaucers Canterbury Tales—it is infinitely Superiour to Sherridons School for Scandall—such a mass of Wit and Character— I know not where to find—Wheather it is conformable to Aristotles rules, I neither know or Care—I caused the greatest part of it to be read to me last Evening and never in my life did I laugh more heartily—or was more seriously affected—
General Humphreys in his friendship for me—was the most disinterested of any friend I ever had—he never was under the least obligation to me of any kind—I know he was the best friend of General Washington—and President Washington he ever had in his family—
I should have long since paid my Respects to you Madam in Person if the circumstances of my family and my great Age, and various infirmeties rendered it impossible nothing would give me greater pleasure than a Visit from you—tho this is too great a favour to request by a Man of my Age—in the Midst of infinite perplexitys, and Various Infirmities—
If any one should doubt what I have said of the importance of General Humphreys to General Washington—and President Washington—and I will give them to you, if life and breath remains to me—
I am my dear Madam—with great Esteem your / Friend and humble Servant

J AdamsAs to General Humphreys papers I most earnestly entrust you never to distroy a single line of his Composition— preserve them as a sa all his writings as a Sacred deposit—if there are any—that you wish to destroy pray give them to me—J. A—
